Exhibit 10.1 CREDIT AGREEMENT Dated as of August 4, 2015 among IMPAX LABORATORIES, INC., as Borrower ROYAL BANK OF CANADA, as Administrative Agent and Collateral Agent and THE OTHER LENDERS PARTY HERETO RBC CAPITAL MARKETS,* as Lead Arranger and Lead Bookrunner and FIFTH THIRD BANK, as Documentation Agent *RBC Capital Markets is a brand name for the capital markets activities of Royal Bank of Canada and its affiliates. Table of Contents Page ARTICLE I Definitions and Accounting Terms SECTION 1.01 Defined Terms 1 SECTION 1.02 Other Interpretive Provisions 61 SECTION 1.03 Accounting Terms; Payment Dates 62 SECTION 1.04 Rounding 62 SECTION 1.05 References to Agreements, Laws, Etc 62 SECTION 1.06 Times of Day 63 SECTION 1.07 Available Amount Transactions 63 SECTION 1.08 Pro Forma Calculations; Limited Condition Acquisitions; Ratio Compliance 63 SECTION 1.09 Currency Equivalents Generally 65 ARTICLE II The Commitments and Borrowings SECTION 2.01 [Reserved] 65 SECTION 2.02 Revolving Loans 66 SECTION 2.03 Swing Line Loan 67 SECTION 2.04 Letters of Credit 70 SECTION 2.05 Conversion/Continuation 78 SECTION 2.06 Availability 79 SECTION 2.07 Prepayments 79 SECTION 2.08 Termination or Reduction of Commitments 82 SECTION 2.09 Repayment of Loans 83 SECTION 2.10 Interest 83 SECTION 2.11 Fees 84 SECTION 2.12 Computation of Interest and Fees 85 SECTION 2.13 Evidence of Indebtedness 85 SECTION 2.14 Payments Generally 86 SECTION 2.15 Sharing of Payments, Etc 87 SECTION 2.16 Incremental Borrowings 88 SECTION 2.17 Refinancing Amendments 90 SECTION 2.18 Extensions of Loans 91 SECTION 2.19 Defaulting Lenders 93 ARTICLE III Taxes, Increased Costs Protection and Illegality SECTION 3.01 Taxes 96 SECTION 3.02 Illegality SECTION 3.03 Inability to Determine Rates SECTION 3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar Rate Loans SECTION 3.05 Funding Losses SECTION 3.06 Matters Applicable to All Requests for Compensation SECTION 3.07 Replacement of Lenders Under Certain Circumstances SECTION 3.08 Survival -i- ARTICLE IV Conditions Precedent to Borrowings SECTION 4.01 Conditions to Initial Borrowing SECTION 4.02 Conditions to All Borrowings ARTICLE V Representations and Warranties SECTION 5.01 Existence, Qualification and Power; Compliance with Laws SECTION 5.02 Authorization; No Contravention SECTION 5.03 Governmental Authorization SECTION 5.04 Binding Effect SECTION 5.05 Financial Statements; No Material Adverse Effect SECTION 5.06 Litigation SECTION 5.07 Labor Matters SECTION 5.08 Ownership of Property; Liens SECTION 5.09 Environmental Matters SECTION 5.10 Taxes SECTION 5.11 ERISA Compliance SECTION 5.12 Subsidiaries SECTION 5.13 Margin Regulations; Investment Company Act SECTION 5.14 Disclosure SECTION 5.15 Intellectual Property; Licenses, Etc SECTION 5.16 Solvency SECTION 5.17 USA PATRIOT Act, FCPA and OFAC SECTION 5.18 Collateral Documents SECTION 5.19 Use of Proceeds SECTION 5.20 Health Care Laws and Permits ARTICLE VI Affirmative Covenants SECTION 6.01 Financial Statements SECTION 6.02 Certificates; Other Information SECTION 6.03 Notice of Material Events SECTION 6.04 Payment of Material Taxes SECTION 6.05 Maintenance of Existence, Etc SECTION 6.06 Maintenance of Material Properties SECTION 6.07 Maintenance of Insurance SECTION 6.08 Compliance with Material Laws SECTION 6.09 Books and Records SECTION 6.10 Inspection Rights SECTION 6.11 Covenant to Guarantee Obligations and Give Security SECTION 6.12 Further Assurances SECTION 6.13 Designation of Subsidiaries SECTION 6.14 Use of Proceeds ARTICLE VII Negative Covenants SECTION 7.01 Liens SECTION 7.02 Investments SECTION 7.03 Indebtedness -ii- SECTION 7.04 Fundamental Changes SECTION 7.05 Dispositions SECTION 7.06 Restricted Payments SECTION 7.07 Change in Nature of Business SECTION 7.08 Transactions with Affiliates SECTION 7.09 Burdensome Agreements SECTION 7.10 Changes in Fiscal Year SECTION 7.11 Prepayments, Etc ARTICLE VIII Financial Covenant SECTION 8.01 Total Net Leverage Ratio SECTION 8.02 Borrower’s Right to Cure ARTICLE IX Events of Default and Remedies SECTION 9.01 Events of Default SECTION 9.02 Remedies upon Event of Default SECTION 9.03 Application of Funds ARTICLE X Administrative Agent and Other Agents SECTION 10.01 Appointment and Authority of the Administrative Agent SECTION 10.02 Rights as a Lender SECTION 10.03 Exculpatory Provisions SECTION 10.04 Reliance by the Agents SECTION 10.05 Delegation of Duties SECTION 10.06 Non-Reliance on Agents and Other Lenders; Disclosure of Information by Agents SECTION 10.07 Indemnification of Agents SECTION 10.08 No Other Duties; Other Agents, Lead Arrangers, Managers, Etc SECTION 10.09 Resignation of Administrative Agent or Collateral Agent SECTION 10.10 Administrative Agent May File Proofs of Claim; Credit Bidding SECTION 10.11 Collateral and Guaranty Matters SECTION 10.12 Appointment of Supplemental Administrative Agents SECTION 10.13 Intercreditor Agreements SECTION 10.14 Secured Cash Management Agreements and Secured Hedge Agreements SECTION 10.15 Resignation as Issuing Bank or Swing Line Lender after Assignment SECTION 10.16 Withholding Tax ARTICLE XI Miscellaneous SECTION 11.01 Amendments, Waivers, Etc SECTION 11.02 Notices and Other Communications; Facsimile Copies SECTION 11.03 No Waiver; Cumulative Remedies SECTION 11.04 Attorney Costs and Expenses SECTION 11.05 Indemnification by the Borrower SECTION 11.06 Marshaling; Payments Set Aside SECTION 11.07 Successors and Assigns SECTION 11.08 Confidentiality SECTION 11.09 Setoff -iii- SECTION 11.10 Interest Rate Limitation SECTION 11.11 Counterparts; Integration; Effectiveness SECTION 11.12 Electronic Execution of Assignments and Certain Other Documents SECTION 11.13 Survival SECTION 11.14 Severability SECTION 11.15 GOVERNING LAW SECTION 11.16 WAIVER OF RIGHT TO TRIAL BY JURY SECTION 11.17 Limitation of Liability SECTION 11.18 Judgment Currency SECTION 11.19 Lender Action SECTION 11.20 Use of Name, Logo, Etc SECTION 11.21 USA PATRIOT Act Notice SECTION 11.22 Service of Process SECTION 11.23 No Advisory or Fiduciary Responsibility SECTION 11.24 Payments Set Aside SECTION 11.25 Binding Effect SECTION 11.26 Headings -iv- SCHEDULES 1.01A Guarantors 1.01B Mortgaged Properties Commitments ERISA Compliance Subsidiaries and Other Equity Investments Existing Liens Existing Investments Existing Indebtedness Transactions with Affiliates Existing Restrictions Administrative Agent’s Office, Certain Addresses for Notices EXHIBITS Form of A-1 Committed Loan Notice A-2 Issuance Notice A-3 Swing Line Loan Request A-4 Conversion/Continuation Notice B-1 Revolving Loan Note B-2 Swing Line Note C Compliance Certificate D Assignment and Assumption E Guaranty F Security Agreement G-1 Non-Bank Certificate G-2 Non-Bank Certificate G-3 Non-Bank Certificate G-4 Non-Bank Certificate H Intercompany Subordination Agreement I Solvency Certificate J Prepayment Notice K Equal Priority Intercreditor Agreement L Junior Lien Intercreditor Agreement -v- CREDIT AGREEMENT This CREDIT AGREEMENT is entered into as of August 4, 2015, among IMPAX LABORATORIES, INC., a Delaware corporation (the “ Borrower ” or “ Impax ”), Royal Bank of Canada, as administrative agent (in such capacity, including any successor thereto, the “ Administrative Agent ”) and as collateral agent (in such capacity, including any successor thereto, the “ Collateral Agent ”) under the Loan Documents, the other agents listed on the cover page, and each lender from time to time party hereto (collectively, the “ Lenders ” and, individually, a “ Lender ”). PRELIMINARY STATEMENTS The Borrower has requested the Lenders to extend credit in the form of Revolving Loans at any time and from time to time prior to the Maturity Date, in an aggregate principal amount at any time outstanding not in excess of $100,000,000, as may be increased pursuant to Section 2.16. The proceeds of the Revolving Loans, together with the proceeds of the Convertible Notes, are to be used solely to (a) to finance ongoing working capital needs and other general corporate purposes, including to finance Permitted Acquisitions, and (b)to pay fees and expenses in connection with the foregoing. The applicable Lenders have indicated their willingness to lend, and the Issuing Bank has indicated its willingness to issue Letters of Credit, in each case on the terms and subject to the conditions set forth herein. In consideration of the mutual covenants and agreements herein contained, the parties hereto covenant and agree as follows: ARTICLE I Definitions and Accounting Terms SECTION 1.01 Defined Terms . As used in this Agreement, the following terms shall have the meanings set forth below: “ Acquisition ” means the acquisition by the Borrower of Tower Holdings, Inc., a Delaware Corporation and Lineage Therapeutics, Inc., a Delaware Corporation, pursuant to the Acquisition Agreement. “ Acquisition Agreement ” means that certain Stock Purchase Agreement, dated October8, 2014, by and among Impax, Tower Holdings, Inc., Lineage Therapeutics, Inc., Roundtable Healthcare Partners II, L.P., Roundtable Healthcare Investors II, L.P., the other sellers party thereto, and Roundtable Healthcare Management II, LLC. “ Additional Lender ” means, at any time, any bank, other financial institution or institutional investor that, in any case, is not an existing Lender and that agrees to provide any portion of any (a)Incremental Loan in accordance with Section2.16 or (b)Credit Agreement Refinancing Indebtedness pursuant to a Refinancing Amendment in accordance with Section2.17; provided , that each Additional Lender shall be subject to the approval of the Administrative Agent, the Issuing Bank or the Swing Line Lender (such approval not to be unreasonably withheld, conditioned or delayed), in each case to the extent any such consent would be required from such Person under Section11.07(2)(c)(ii), (iii)or (iv), respectively, for an assignment of such Loans to such Additional Lender. “ Adjusted Eurodollar Rate ” means, with respect to any Borrowing of Eurodollar Rate Loans for any Interest Period, an interest rate per annum equal to the Eurodollar Rate based on the definition of “Eurodollar Rate” for such Interest Period multiplied by the Statutory Reserve Rate. The Adjusted Eurodollar Rate will be adjusted automatically as to all Borrowings of Eurodollar Rate Loans then outstanding as of the effective date of any change in the Statutory Reserve Rate. “ Administrative Agent ” has the meaning specified in the introductory paragraph to this Agreement. “ Administrative Agent ’ s Office ” means the Administrative Agent’s address and, as appropriate, account as set forth on Schedule or such other address or account as the Administrative Agent may from time to time notify the Borrower and the Lenders. “ Administrative Questionnaire ” means an Administrative Questionnaire in a form supplied by the Administrative Agent. “ Affiliate ” means, with respect to any Person, another Person that directly, or indirectly through one or more intermediaries, Controls or is Controlled by or is under common Control with the Person specified. “ Control ” means the possession, directly or indirectly, of the power to direct or cause the direction of the management or policies of a Person, whether through the ability to exercise voting power, by contract or otherwise. “ Controlling ” and “ Controlled ” have the meanings correlative thereto. For the avoidance of doubt, none of the Lead Arrangers, the Agents or their respective lending affiliates (in their capacities as such) shall be deemed to be an Affiliate of the Borrower or any of their respective Subsidiaries. “ Agent Parties ” has the meaning specified in Section11.02(3). “ Agent
